 

 

Case 1:19-cr-O0460-KMW Document 65 Filed 09/24/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES of AMERICA

Vs.

TOND Kolec

CONSENT TO PROCEED BEFORE A
UNITED STATES MAGISTRATE

JUDGE ON A

ALLOCUTION

\AV_at bo. ,

 

 

 

The undersigned defendant, advised by his or her undersigned attorney, consents to a

United States Magistrate Judge presiding over the proceedings required by Rule11, Fed. R.

Crim. P., for me to enter a plea of guilty in my case, or to change my plea, if one has been

previously made, from not guilty to guilty. I understand that if my plea is accepted, my

sentencing will take place before the United States District Judge who is assigned, or who is to

be assigned, to my case.

I understand that I have the absolute right to insist that all Rule 11 proceedings be

conducted before an Article III Judge, and hereby represent and confirm to the Magistrate Judge

that no threats or promises, or other improper inducements, have been made to cause me to

consent to this procedure, and that I do so voluntarily.

IN WITNESS

 

/” Defendant

EREOH we haye.executed this consent on;

r Defendant —

f(L Merh- —

SARAH NETBURN
United States Magistrate Judge

Vober

Accepted by:
Case 1:19-cr-O0460-KMW Document 65 Filed 09/24/20 Page 2 of 3

Aprile, D020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

WAIVER OF RIGHT TO BE PRESENT

~ AT CRIMINAL PROCEEDING

Defendant. VACRALETSR)
370 Yoler , 1A_R- Y bo

Check Proceeding that Applies

k Entry of Plea of Guilty

| am aware that | have been charged with violations of federal law. | have consulted with my
attorney about those charges. | have decided that | wish to enter a plea of guilty to certain
charges. | understand | have a right to appear before a judge in a courtroom in the Southern
District of New York to enter my plea of guilty and to have my attorney beside me as | do. | am
also aware that the public health emergency created by the COVID-19 pandemic has interfered
with travel and restricted access to the federal courthouse. | have discussed these issues with my
attorney. By signing this document, | wish to advise the court that | willingly give up my right to
appear in person before the judge to enter a plea of guilty. By signing this document, | also wish
to advise the court that | willingly give up any right | might have to have my attorney next to me
as | enter my plea so long as the following conditions are met. | want my attorney to be able to
participate in the proceeding and to be able to speak on my behalf during the proceeding. | also
want the ability to speak privately with my attorney at any time during the proceeding if | wish to

do so.

om «TMA Vol nh Agltso—
Print Name nut ane

| understand that | have a right to appear before a judge in a courtroom in the Southern District
of New York at the time of my sentence and to speak directly in that courtroom to the judge who
will sentence me. | am also aware that the public health emergency created by the COVID-19
pandemic has interfered with travel and restricted access to the federal courthouse. | do not wish
to wait until the end of this emergency to be sentenced. | have discussed these issues with my
attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
courtroom with my attorney and the judge who will impose that sentence. By signing this
document, | wish to advise the court that | willingly give up my right to appear in a courtroom in
the Southern District of New York for my sentencing proceeding as well as my right to have my
attorney next to me at the time of sentencing on the following conditions. | want my attorney to

 

Sentence
Case 1:19-cr-O0460-KMW Document 65 Filed 09/24/20 Page 3 of 3

 

 

 

wish to do so.
Date: FeV kote C
Print Name Signature of Défendant

  
 

| hereby affirm that | am aware of my obligation to discuss with my gfent the charges against my client,
my client's rights to attend and participate in the criminal proceedifigs encompassed by this waiver, and
this waiver and consent form. | affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.

pate: © |p OE rey b CouUlt 04 Acura

PrintNamé =~ sents Ns ACLa 7]

ae

Addendum for a defendant who requires services of an interpreter:

| used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The

interpreter’s name is:

 

 

 

Date:

Signature of Defense Counsel
Accepted:

Signature of Judge

Date:
